Per Curiam.
There is no error in the record of which the defendant below can avail himself. Nor has the plaintiff ground to complain. True it is, that where a trust is created by will, a legal estate adequate to the purpose is to be implied; and had this trust not been created by deed, the life-estate given to the mother might have been sufficient to support the fee-simple trusts in favour of the children. In the interpretation of devises, to give effect to the general intent, the legal estate has often been extended by implication, and it has sometimes been supplied altogether; but as legal limitations are interpreted in equity as they are at law, such -implications cannot be made when the estate has been created by deed; as was ruled in Wykham v. Wykham, 11 East, 458; and 18 Ves. 395. But the interpretation put on the deed was a sound one, and the plaintiff recovered exactly the proportion to which ho was entitled.
Judgment affirmed.